DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 22 February 2022 was filed after the mailing date of the non-final Office action on 04 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-7, Struye et al. (U. S. Patent No. 6,476,406 B1) disclosed a method that comprises: 
measuring an intensity of electromagnetic signals emitted from a natural object with a sensor (CCD); and
calculating an energy stored in a portion of the natural object based on the measured intensity (column 12, lines 27-54). 
However, the prior art failed to disclose or fairly suggested that the method further comprises:
performing a comparison of the energy stored in the portion of the natural object with a critical value for the natural object; and 
indicating a potential wear of the natural object based on the performed comparison.

With respect to claims 8-13, Struye et al. (U. S. Patent No. 6,476,406 B1) disclosed a system that comprises: 
a sensor (CCD); 
one or more processors (a digital signal-processing chip) (column 10, lines 15-28); and 
memory including executable instructions that, if executed by the one or more processors, cause the one or more processors to: 
measure an intensity of electromagnetic signals emitted from a natural object with the sensor (column 10, lines 15-28); and
calculate an energy stored in a portion of the natural object based on the measured intensity (column 12, lines 27-54). 
However, the prior art failed to disclose or fairly suggested that the system further comprises:
memory including executable instructions that, if executed by the one or more processors, cause the one or more processors to:
perform a comparison of the energy stored in the portion of the natural object with a critical value for the natural object; and 
indicate a potential wear of the natural object based on the performed comparison.

With respect to claims 14-20, Struye et al. (U. S. Patent No. 6,476,406 B1) disclosed a non-transitory computer-readable storage medium comprising executable instructions that, if executed by one or more processors of a computer system, cause the one or more processors to at least: 
measure an intensity of electromagnetic signals emitted from a natural object with a sensor (CCD) (column 10, lines 15-28); and
calculate an energy stored in a portion of the natural object based on the measured intensity (column 12, lines 27-54).
However, the prior art failed to disclose or fairly suggested that the executable instructions that, if executed by one or more processors of a computer system, cause the one or more processors to at least:
perform a comparison of the energy stored in the portion of the natural object with a critical value for the natural object; and 
indicate a potential corrosion of the natural object based on the performed comparison.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 25 April 2022 with respect to claims 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 25 April 2022 with respect to claims 13 have been fully considered.  The objections of claim 13 have been withdrawn.
Applicant’s amendments filed 25 April 2022 with respect to claims 20 have been fully considered.  The objection of claim 20 has been withdrawn.
Applicant’s amendments filed 25 April 2022 with respect to claims 9 and 10 have been fully considered.  The rejection of claims 9 and 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
James H. Schulman et al., Dosimetry of X‐Rays and Gamma‐Rays by Radiophotoluminescence, Journal of Applied Physics 22, 1479 (1951).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884